
	

115 SRES 515 ATS: Honoring the 70th anniversary of the reactivation in 1948 of the 3d Infantry Regiment of the United States Army.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 515
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2018
			Mr. Cotton submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the 70th anniversary of the reactivation in 1948 of the 3d Infantry Regiment of the United
			 States
			 Army.
	
	
 Whereas, the 3d Infantry Regiment of the United States Army (commonly known as the Old Guard) (referred to in this preamble as the 3d Infantry Regiment)— (1)is the oldest active-duty infantry unit of the United States Army; and
 (2)has served the United States since 1784; Whereas the 3d Infantry Regiment—
 (1)is the escort to the President and official ceremonial unit of the United States Army; and (2)provides security for Washington, District of Columbia, in times of national emergency and civil disturbance;
 Whereas, in 1847, following the valorous performance of the 3d Infantry Regiment in the Mexican War, General Winfield Scott gave the unit the moniker of the Old Guard during a victory parade in Mexico City;
 Whereas the 3d Infantry Regiment has a long history of service, which spans from the Battle of Fallen Timbers to World War II and the Global War on Terrorism;
 Whereas, in its capacity as the official ceremonial unit of the United States Army, the 3d Infantry Regiment is responsible for conducting military ceremonies at the White House, the Pentagon, and national memorials, as well as elsewhere in the capital of the United States;
 Whereas a battalion of the 3d Infantry Regiment is stationed at Joint Base Lewis-McChord in Tacoma, Washington, and has been deployed to Iraq and Afghanistan multiple times during the Global War on Terrorism; and
 Whereas soldiers of 3d Infantry Regiment— (1)maintain a 24-hour vigil at the Tomb of the Unknowns;
 (2)provide military funeral escorts at Arlington National Cemetery; (3)participate in parades at Fort Myer and Fort Lesley J. McNair; and
 (4)train and are deployed for missions of the United States Army around the world: Now, therefore, be it
			
	
 That the Senate honors the 70th anniversary of the reactivation in 1948 of the 3d Infantry Regiment of the United States.
		
